department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date tax exempt and government entities pivision number release date eo legend ul org organization name xx date address address org address employer_identification_number person to contact id number contact numbers certified mail - return receipt requested dear in a determination_letter dated january 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on august 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form s 1120-pc u s property and casualty insurance_company income_tax return for the year s ended december 20xx 20xx with us appropriate service_center indicated in the instructions for the return for future periods you are required to file form 1120-pc with the you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely vicki l hansen acting director eo examinations department of the treasury internal_revenue_service commerce street dallas tx - tax exempt and government entities may division legend org organization name xx date address address org address dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary these if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx legend org organization name co-2 co-3 co-4 co-1 issues xx date xyz state motto motto co-5 4th g companie sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx if org does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences if the tax exempt status is revoked how will it affect future years facts org org was formed in 19xx in the state of xyz org is operated as a mutual motto company by its policyholders according to information secured org received a letter from the internal_revenue_service stating that they qualified for tax exempt status under internal_revenue_code section irc c with a ruling date of january 19xx originally org was formed as a county motto company later they changed to a state - motto company allowing them to issue policies throughout the state of xyz org provided property and casualty motto on a direct basis information secured during the examination included examples of the policies issued and an application form the types of policies and coverage of each include e e e e e farm coverage policy covers dwelling farm barns farm buildings improvements and betterments personal_property live stock and machinery farm personal liability coverage covers personal liability dwelling coverage basic broad form covers residence personal_property additional living costs dwelling coverage- renters covers personal_property of renters personal liability coverage covers personal liability the application form showed the ability to insure house personal_property additional costs mobile homes barns garages machine sheds grain bins hay grain in bins and equipment such as tractors and bailers form 886-a crev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items org was also involved in reinsurance contracts details of these contracts follow protective facultative pro_rata reinsurance contract co-1 co-2 co-3 co-4 division on behalf of co-4 syndicate reinsure the company's surplus liability coverage- pro_rata share- property business maximum cession- dollar_figure minimum retention- dollar_figure brokerage paid_by reinsurer- e e e e interests and liabilities agreement as respects the property facultative pr rata reinsurance contract co-1 co-2 co-3 co-4 division on behalf of co-4 syndicate obligatory reinsurance treaty extended coverage quota share reinsurance treaty special casualty excess of loss reinsurance e e qbligatory reinsurance treaty e e e coverage property- lines with a maximum cession of dollar_figure minimum retention dollar_figure coverage casualty- quota share covering bodily injury property damage liability and medical payments on homeowners farmowners and farmers comprehensive liability maximum cession dollar_figure ceding commission occurrence limit- reinsurer’s liability in respect to any one loss occurrence shall not exceed an amount equal to of the annual ceded premium earned brokerage paid_by reinsurers e e e e extended coverage quota share reinsurance treaty e e e e coverage- quota share reinsurance on extended coverages only maximum cession dollar_figure ceding commission flat brokerage paid_by reinsurers e special casualty excess of loss reinsurance form 886-a cev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx e e e coverage- of dollar_figure in excess of dollar_figure combined net_loss per occurrence covering bodily injury and property damage liability including medical payments rte ceded premiums calculated per underwriting manual provided by co-5 brokerage paid_by reinsurers premiums and policy fees are assessed against the members a portion of the premiums are reinsured with through the reinsurance agreement above any claims that are filed are filed with org org is responsible for paying the claims under the reinsurance agreements org will be reimbursed for the amounts the reinsurers are liable for form_990 was filed for the 20xx 20xx tax years the following is a breakdown of the gross_receipts received by org for the years ending december 20xx 20xx and the percentage of gross premiums to gross_receipts for the same year per notice 20xx-42 org 20xx 20xx total premiums assessments interest_income dividend income total gross_receipts percentage- gross premium reinsurance income to gross_receipts on the form_990 for years ending december 20xx 20xx org included under other income reimbursements from reinsurers for claims this amount is not considered part of gross_receipts but rather a deduction on losses_incurred and therefore not included in the chart above the total amount of commissions received from the reinsurer was netted against the amount of reinsurance payments properly and not reported as part of gross_receipts on forms or in the chart above an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately form 886-acrev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items no tax_return has been filed for the 20xx tax_year as of this writing law and analysi sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx internal_revenue_code sec_501 exempts from federal_income_tax motto companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums or ii in the case of a mutual motto company- l the gross_receipts of which for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee's family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 to change the definition of small property and casualty motto companies motto companies other than life motto companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual motto company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee’s family is an employee of another company exempt from tax under sec_501 these changes were applicable after december 20xx notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 form 886-a rev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life motto company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal motto losses and to provide for the payment of dividends_and_similar_distributions to policyholders based on the changes in the limitations under internal_revenue_code irc sec_501 and the operation of org during 20xx 20xx it was determined from the chart above that org did not qualify for tax exempt status for the years beginning january 20xx org was able to meet the requirement of gross premiums to gross_receipts for 20xx 20xx however their gross_receipts exceeded the dollar_figure limitation for 20xx dollar_figure gross_receipts exceeded the dollar_figure limitation they automatically exceeded the dollar_figure limitation allowed for mutual motto companies 20xx dollar_figure since their section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 it states effective date- form 886-a ev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer org explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx in general- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after december 20xx transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes april 20xx meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before january 20xx and b on april 20xx is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or december 20xx org was not involved in a court ordered liquidation during 20xx or 20xx therefore section e does not apply to this organization therefore for the years beginning january 20xx org did not qualify for tax exempt status under sec_501 if org does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences since org did not qualify for tax exempt status under sec_501 for the years beginning january 20xx org’s tax exempt status should be revoked for years beginning january 20xx org’s filings of the forms were incorrect org should have filed form 1120-pc for years beginning january 20xx sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 form 886-a crev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx 20xx explanation of items sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i described in paragraph a of this section must be made by the later of- it states in general that except as otherwise provided in this section the elections a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above org is not entitled to the relief under b for years under examination and for any future year until they decide to file the election the election has never been filed either with the form_990 or separately the election was filed and all subsequent years the election can not be made retroactive any election filed now or in the future would only be effective for the year if the tax exempt status is revoked how will it affect future years the tax exempt status should be revoked for the years beginning january 20xx form 1120-pc is required for each year and all future years where org does not qualify for exemption if org meets the requirements under sec_501 in future years it may be allowed to file the form_990 for each year they qualify as a self- declared entity otherwise form 1120-pc would be required any year in the future form 886-a crev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service form_8 a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx that the form 1120-pc is required org is allowed to make an election under irc b once the election is made it is effective for the year the election was made and for all future years that the form 1120-pc is required the election can not be made retroactive taxpayer’s position unknown at the time of this writing summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for any year where org does not qualify for exemption under sec_501 form 886-a ceev department of the treasury - internal_revenue_service page -8-
